UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-34205 BROADVISION, INC. (Exact name of registrant as specified in its charter) Delaware 94-3184303 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1600 Seaport Blvd, Suite 550, North Bldg. Redwood City, California (Address of principal executive offices) (Zip code) (650) 331-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes RNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filer (do not check if a smaller reporting company) oSmaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNo R As of April 30, 2012, the registrant had 4,641,214shares of common stock outstanding. BROADVISION,INC. AND SUBSIDIARIES FORM 10-Q QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 (unaudited) 1 Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2012 and 2011(unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011(unaudited) 3 Notes to Condensed Consolidated Financial Statements(unaudited) 4 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4 Controls and Procedures 12 PART II. OTHER INFORMATION 12 Item1. Legal Proceedings 12 Item1A. Risk Factors 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3. Defaults Upon Senior Securities 18 Item5. Other Information 18 Item6. Exhibits 18 SIGNATURES 19 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) March 31, December 31, (unaudited) * ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts of $145 as of March31, 2012 and $109 as of December31, 2011 Restricted cash Prepaids and other Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenue Deferred maintenance Total current liabilities Other non-current liabilities Total liabilities Stockholders’ equity: Convertible preferred stock, $0.0001 par value; 1,000 shares authorized; none issued and outstanding Common stock, $0.0001 par value; 11,200 shares authorized; 4,639 and 4,529 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively - - Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ * Derived from audited consolidated financial statements filed in the Company’s 2011 Annual Report on Form10-K. See Accompanying Notes to Condensed Consolidated Financial Statements. ~1 ~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATEDSTATEMENTS OF COMPREHENSIVELOSS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Software licenses $ $ Services Total revenues Cost of revenues: Cost of software licenses 3 6 Cost of services Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Restructuring charges 10 Total operating expenses Operating loss ) ) Interest income, net 81 Other Income, net Loss before provision for income taxes ) ) Benefit (provision) for income taxes 16 ) Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) Earnings per share, basic and diluted: Basic and diluted loss per share $ ) $ ) Shares used in computing: Weighted average shares-basic and diluted See Accompanying Notes to Condensed Consolidated Financial Statements. ~2 ~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization 27 41 Stock based compensation Provision of receivable reserves 36 16 Restructuring charge 10 Gain on the sale of cost method investment ) 0 Changes in operating assets and liabilities: Accounts receivable ) Prepaids and other ) (8 ) Other non-current assets 2 Accounts payable and accrued expenses ) 21 Restructuring accrual ) ) Unearned revenue and deferred maintenance ) Other noncurrent liabilities 3 ) Net cash used for operating activities ) (7 ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds received from cost method investments 42 - Purchase of short term investment ) ) Maturities of short term investment Net cash (used for) provided by investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock, net 92 Proceeds from exercise of common stock options, net - Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. ~3 ~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Organization and Summary of Significant Accounting Policies There have been no material changes in our critical accounting policies, estimates and judgments during the three-month period ended March 31, 2012 compared to the disclosures in Part II, Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2011, filed with the Securities and Exchange Commission (the “SEC”) on March 8, 2012, other than those disclosed herein. Basis of Presentation The condensed consolidated financial results and related information as of and for the three months ended March 31, 2012 and 2011 are unaudited. The Condensed Consolidated Balance Sheet at December 31, 2011 has been derived from the audited consolidated financial statements as of that date but does not necessarily reflect all of the disclosures previously reported in accordance with U.S. generally accepted accounting principles ("U.S. GAAP"). The unaudited condensed consolidated financial statements should be reviewed in conjunction with the audited consolidated financial statements and related notes contained in our 2011 Annual Report on Form 10-K filed with the SEC on March 8, 2012. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. GAAP for interim financial information and with the instructions in Form 10-Q and Article 10 of Regulation S-X. Accordingly, these statements do not include all of the information and footnotes required by U.S. GAAP for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of interim financial information have been included.Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the remainder of the year ending December 31, 2012 or any future interim period. The condensed consolidated financial statements include our accounts and our wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in the consolidation. Use of Estimates The preparation of Condensed Consolidated Financial Statements in conformity with U.S. GAAP requires management to make certain assumptions and estimates that affect reported amounts of assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we evaluate our estimates, including those related to receivable reserves, stock-based compensation, investments, impairment assessments, income taxes and restructuring, as well as contingencies and litigation. We base our estimates on historical experience and on various other assumptions that we believe are reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates using different assumptions or conditions. Stock-Based Compensation The following table sets forth the components of the total stock-based compensation expense recognized in our Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011: Three Months Ended March 31, Cost of services $ $ Research and development Sales and marketing General and administrative $ $ Earnings Per Share Information Basic net loss per share is computed using the weighted-average number of shares of common stock outstanding less shares subject to repurchase. Diluted net loss per share is computed using the weighted-average number of shares of common stock outstanding and, when dilutive, common equivalent shares from outstanding stock options and warrants using the treasury stock method, and shares subject to repurchase, if any, using the as-if converted method. There were 57,000 and 294,000 potential common shares excluded from the determination of diluted net loss per share for the three months ended March 31, 2012 and 2011,respectively, as the effect of each share was anti-dilutive because the per-share strike price of the options under which these shares may be issued is higher than the current market price. The following table sets forth the basic and diluted net loss per share computational data for the periods presented (in thousands, except per share amounts): Three Months Ended March 31, Net loss $ ) $ ) Weighted-average common shares outstanding used to compute basic and diluted loss per share Basic and diluted loss per share $ ) $ ) ~4 ~ Table of Contents Legal Proceedings We are subject from time to time to various legal actions and other claims arising in the ordinary course of business.We are not a party to any legal proceedings that we believe would have a material adverse effect on our consolidated financial position or consolidated results of operation. Foreign Currency Translations The functional currencies of all foreign subsidiaries are the local currencies of their respective countries. Assets and liabilities of these subsidiaries are translated into U.S. dollars at the balance sheet date. Income and expense items are translated at average exchange rates for the periods. Foreign exchange gains and losses resulting from the remeasurement of foreign currency assets and liabilities are included as other income, net in the Condensed Consolidated Statements of Operations. For the three-month periods ended March 31, 2012, and 2011, translation gain (loss) was $161,000, and $(14,000), respectively.These amounts are included in the accumulated other comprehensive loss account in the Condensed Consolidated Balance Sheets. Comprehensive Loss Comprehensive loss includes net loss and other comprehensive gain (loss), which primarily consists of foreign currency translation adjustments. Total comprehensive loss is presented in the accompanying Condensed Consolidated Statements of Comprehensive Loss. Total accumulated other comprehensive loss is displayed as a separate component of stockholders’ equity in the accompanying Condensed Consolidated Balance Sheets. The accumulated balances of other comprehensive loss consist of the following, net of taxes (in thousands): Accumulated Other Comprehensive Loss Balance, December31, 2011 $ ) Net change during period Balance, March 31, 2012 $ ) Recent Accounting Pronouncements In June 2011, the FASB issued Accounting Standards Update No.2011-05, “Comprehensive Income (Topic220): Presentation of Comprehensive Income,” (“ASU 2011-05”). ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in equity. ASU 2011-05 requires that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This new guidance is to be applied retrospectively for interim and annual periods beginning after December15, 2011. In December 2011, the FASB issued Accounting Standards Update No.2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassification of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05” (“ASU 2011-12”).ASU 2011-12 defers the requirement in ASU 2011-05 to present reclassification adjustments for each component of accumulated other comprehensive income in both other comprehensive income and net income on the face of the financial statements and the presentation of reclassification adjustments is not required in interim periods. The effective dates of ASU 2011-12 are consistent with the effective dates of ASU 2011-05, which is effective for fiscal years and interim periods beginning after December15, 2011. The adoption of this standard did not have a material impact on our consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, which amends U.S. GAAP to conform to the measurement and disclosure requirements in International Financial Reporting Standards (“IFRS”). The amendments in this update change the wording used to describe the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. The amendments include the following: 1. Those that clarify the Board’s intent about the application of existing fair value measurement and disclosure requirements; and 2. Those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. In addition, to improve consistency in application across jurisdictions some changes in wording are necessary to ensure that U.S. GAAP and IFRS fair value measurement and disclosure requirements are described in the same way (for example, using the word “shall” rather than “should” to describe the requirements in U.S. GAAP). The amendments in this update are to be applied prospectively and are effective during interim and annual period beginning after December15, 2011. The adoption of this update did not have a material impact on our consolidated financial statements. ~5 ~ Table of Contents Note 2. Selected Condensed Consolidated Balance Sheet Detail Accrued expenses consisted of the following (in thousands): March 31, December 31, (unaudited) Employee benefits $ $ Commissions and bonuses Sales and other taxes Income tax and tax contingency reserves Restructuring Customer advances 66 66 Other Total accrued expenses $ $ Other Non-Current Liabilities consisted of the following (in thousands): March 31, December 31, (in thousands) Deferred maintenance and unearned revenue $ $ Other Total other non-current liabilities $ $ Note 3.Fair Value of Financial Instruments We measure assets and liabilities at fair value based on an exit price as defined by the FASB guidance on fair value measurements, which represents the amount that would be received on the sale of an asset or paid to transfer a liability, as the case may be, in an orderly transaction between market participants. As such, fair value may be based on assumptions that market participants would use in pricing an asset or liability. The authoritative guidance on fair value measurements establishes a consistent framework for measuring fair value on either a recurring or nonrecurring basis whereby inputs, used in valuation techniques, are assigned a hierarchical level. The following are the hierarchical levels of inputs to measure fair value: · Level 1 – Quoted prices in active markets for identical assets or liabilities. · Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3 — Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. We measurethe following financial assets at fair value on a recurring basis. The fair value of these financial assets as of March 31, 2012 and December 31, 2011 (in thousands)areas follows: Fair Value at Reporting Date Using March 31, 2012 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant UnobservableInput (Level 3) Cash and cash equivalents: Cash $ $ $ - $ - Money market fund - - Total cash and cash equivalents $ $ $ - $ - Fixed income securities: Certificates of deposits $ $ $ - $ - Corporate bonds - financial - - Corporate bonds - industrial - - International bonds - financial - - Total fixed income securities $ - Fair Value at Reporting Date Using December 31, 2011 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant UnobservableInput (Level 3) Cash and cash equivalents: Cash $ $ $ - $ - Money market fund - - Total cash and cash equivalents $ $ $ - $ - Fixed income securities: Certificates of deposits $ $ $ - $ - Corporate bonds - financial - - Corporate bonds - industrial - - Total fixed income securities $ - Level 2 securities are priced using quoted market prices for similar instruments, nonbinding market prices that are corroborated by observable market data, or discounted cash flow techniques.During the three months ended March 31, 2012, approximately $583,000 was transferred from the Level 1 to the Level 2 fair value measurement tier. Management transferred certain amounts into corporate bonds because the coupon rate of corporate bonds was high during the period. The fair value of cash and cash equivalents, short-term investments, accounts receivable and accounts payable for all periods presented approximates their respective carrying amounts due to the short-term nature of these balances. ~6 ~ Table of Contents Note 4. Commitments and Contingencies Warranties and Indemnification We provide a warranty to our perpetual license customers that our software will perform substantially in accordance with the documentation we provide with the software, typically for a period of 90 days following receipt of the software. Historically, costs related to these warranties have been immaterial. Accordingly, we have not recorded any warranty liabilities as of March 31, 2012 and 2011, respectively. Our perpetual software license agreements typically provide for indemnification of customers for intellectual property infringement claims caused by use of a current release of our software consistent with the terms of the license agreement. The term of these indemnification clauses is generally perpetual. The potential future payments we could be required to make under these indemnification clauses is generally limited to the amount the customer paid for the software. Historically, costs related to these indemnification provisions have been immaterial. We also maintain liability insurance that limits our exposure. As a result, we believe the potential liability of these indemnification clauses is minimal. We rarely have litigation initiated against us by customers.However, during the year ended 2010, we entered into a litigation settlement agreement with one customer that resulted in a non-cash credit redeemable for our products worth $300,000.Pursuant to the settlement agreement, any remaining unused credits shall expire after the second anniversary of the agreement.We have recorded this credit as an addition to operating expense and liability in the accompanying 2010 Consolidated Financial Statements.No draws upon the liability have been made by the third party to date, and consequently, the liability remains on our Consolidated Balance Sheets as of the quarter ending March 31, 2012.During the three months ended March 31, 2012, we did not record any operating expenses or liabilities related to any settlement agreements. We entered into agreements whereby we indemnify our officers and directors for certain events or occurrences while the officer is, or was, serving in such capacity. The term of the indemnification period is for so long as such officer or director is subject to an indemnifiable event by reason of the fact that such person was serving in such capacity. The maximum potential amount of future payments we could be required to make under these indemnification agreements may be unlimited; however, we have a director and officer insurance policy that limits our exposure and enables us to recover a portion of any future amounts paid. As a result of our insurance policy coverage, we believe the estimated fair value of these indemnification agreements is insignificant. Accordingly, we have no liabilities recorded for these agreements as of either March 31, 2012 or December 31, 2011. We assess the need for an indemnification reserve on a quarterly basis and there can be no guarantee that an indemnification reserve will not become necessary in the future. Leases During the first quarter of 2012, we leased our headquarters facility and our other facilities under noncancelable operating lease agreements expiring through the year 2014. Under the terms of the agreements, we are required to pay property taxes, insurance and normal maintenance costs.Subsequent to the period, as discussed in Note 8 Subsequent Event, on April 18, 2012 we entered into a lease agreement for our headquarters facility that will expire on Jun 30, 2015. As discussed in Note 6 Restructuring Charges, we have 22,500 square feet of vacant office space in Redwood City and the lease for this office space will expire in June of 2012. A summary of total future minimum lease payments under noncancelable operating lease agreements is as follows (in thousands) as of March 31, 2012: Operating Years ending December 31, Leases 2012 $ 2013 2014 71 2015 - 2016 and thereafter - Total minimum lease payments $ As of March 31, 2012, we have accrued $0.2 million of estimated future facilities costs as a restructuring accrual. Standby Letter of Credit Commitments As of March 31, 2012 and December 31, 2011, we had $1.0million of outstanding commitments in the form of a standby letter of credit, in favor of our landlord to secure obligations under our facility leases.This standby letter of credit is collateralized by the restricted cash listed in the Condensed Consolidated Balance Sheets. ~7 ~ Table of Contents Note 5. Geographic, Segment and Significant Customer Information The disaggregated revenue information regarding types of revenues is as follows (in thousands): Three Months Ended March 31, Software licenses $ $ Consulting services Maintenance Total revenues $ $ We currently operate in three primary geographical territories. Our reportable segment includes our facilities in North and South America (Americas); Europe, Middle East and Africa (EMEA); and Asia, Pacific and Japan (APJ). Disaggregated financial information regarding our geographic revenues and long-lived assets is as follows (in thousands): Three months ended March 31, Revenues: Americas $ $ Europe Asia/Pacific Total revenues $ $ March 31, December 31, Long-Lived Assets: Americas $ 42 $ 43 Europe 8 7 Asia/Pacific 93 Total Company $ $ For the three-month periods ended March 31, 2012 and 2011, none of our customers accounted for more than 10% of our revenues. Note 6. Restructuring Charges The net restructuring charge of $10,000 for the three-month period ended March 31, 2012 pertained to operating expenses paid in the period in excess of the initial estimated accrual for our vacant office space in Redwood City. The net restructuring charge of $101,000 for the three-month period ended March 31, 2011 was attributable to rent payments and operating expense payments made by us for that portion of our Redwood City facilities that we did not occupy and that we were not able to sublease in the period. As of March 31, 2012, the total restructuring accrual of $236,000 consisted of the following (in thousands): Current Non-Current Total Excess Facilities $ $ - $ We expect to pay the excess facilities amounts related to restructured or abandoned leased space as follows (in thousands): Total future minimum Years ending December 31, payments 2012 $ 2013 - 2014 - 2015 - 2016 and thereafter - Total minimum facilities payments $ The following table summarizes the activity related to the restructuring plans (in thousands): Amounts Accrued charged to restructuring restructuring Accrued costs, costs Amounts paid restructuring beginning and other or written off costs, ending Three Months Ended March31, 2012 Lease cancellations and commitments $ 10 $ ) $ Three Months Ended March31, 2011 Lease cancellations and commitments $ $ $ ) $ ~8 ~ Table of Contents Note 7. Related Party Transactions On November 14, 2008, BroadVision (Delaware) LLC, a Delaware limited liability company (“BVD”), which was then our wholly owned subsidiary, entered into a Share Purchase Agreement with CHRM LLC, a Delaware limited liability company, that is controlled by Dr. Pehong Chen, our CEO and largest stockholder.We and CHRM LLC then entered into an Amended and Restated Operating Agreement of BroadVision (Delaware) LLC dated as of November 14, 2008 (the “BVD Operating Agreement”). Under these agreements, CHRM LLC received, in exchange for the assignment of certain intellectual property rights, 20 Class B Shares of BVD, representing the right to receive 20% of any “net profit” from a “capital transaction” (as such terms are defined in the BVD Operating Agreement) of BroadVision (Barbados) Limited (“BVB”), an entity wholly owned by BVD.A “capital transaction” under that agreement is any merger or sale of substantially all of the assets of BVB as a result of which the members of BVB will no longer have an interest in BVB or the assets of BVB will be distributed to its members. BVB is the sole owner of BroadVision On Demand, a Chinese entity (“BVOD”).We have invested approximately $5.4 million in BVOD (directly and through BVD and BVB) to date and expect to continue to make additional investments in BVOD of approximately $400,000 per quarter for the foreseeable future. In April 2011, we executed a renewal contract with a third party of which Dr. Pehong Chen, our CEO and largest stockholder, is a board member.The total renewal license associated with that contract is $123,000. We recognized $32,000 of license revenue related to this contract for the first quarter of 2012. Note 8. Subsequent Event On April18, 2012, we entered into a Lease Agreement (the "Lease Agreement") with VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company (“Landlord”) to lease approximately 16,399 rentable square feet of office space located at 1700 Seaport Boulevard, Redwood City, California 94063.The Lease Agreement will commence on June 20, 2012 and expire on June 30, 2015 unless earlier terminated.The total monthly base rent for the lease will be approximately $50,017 for the first 12 months, $51,520 for the next 12 months and $53,064 for the remaining 12 months. Traditional triple-net operating expenses and any utilities and janitorial expenses are excluded from the base rent. We will be responsible for a proportionate share of such expenses and any other expenses billed by the Landlord under the Lease Agreement. Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations This report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, which are subject to the "safe harbor" created by those sections. These forward-looking statements are generally identified by words such as "expect," "anticipate," "intend," "believe," "hope," "assume," "estimate," "plan," "will" and other similar words and expressions. These forward-looking statements, including, but not limited to, statements regarding expectations for working capital requirements, anticipated increases in competition and assumptions regarding the impact of certain products on future revenue, involve risks and uncertainties that could cause our actual results to differ materially from those expressed or implied in the forward-looking statements as a result of certain factors, including those described herein and in our most recently filed Annual Report on Form 10-K and other documents filed with the SEC. We undertake no obligation to publicly release any revisions to the forward-looking statements or to reflect events and circumstances after the date of this document. Critical Accounting Policies, Estimates and Judgments There have been no material changes in our critical accounting policies, estimates and judgments during the three month period ended March 31, 2012 compared to the disclosures in Part II, Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2011, other than as disclosed herein. Recent Accounting Pronouncements In June 2011, the FASB issued Accounting Standards Update No.2011-05, “Comprehensive Income (Topic220): Presentation of Comprehensive Income,” (“ASU 2011-05”). ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in equity. ASU 2011-05 requires that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This new guidance is to be applied retrospectively for interim and annual periods beginning after December15, 2011. In December 2011, the FASB issued Accounting Standards Update No.2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassification of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05” (“ASU 2011-12”).ASU 2011-12 defers the requirement in ASU 2011-05 to present reclassification adjustments for each component of accumulated other comprehensive income in both other comprehensive income and net income on the face of the financial statements and the presentation of reclassification adjustments is not required in interim periods. The effective dates of ASU 2011-12 are consistent with the effective dates of ASU 2011-05, which is effective for fiscal years and interim periods beginning after December15, 2011. The adoption of this standard did not have a material impact on our consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, which amends U.S. GAAP to conform to the measurement and disclosure requirements in International Financial Reporting Standards (“IFRS”). The amendments in this update change the wording used to describe the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. The amendments include the following: 1. Those that clarify the Board’s intent about the application of existing fair value measurement and disclosure requirements; and 2. Those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. In addition, to improve consistency in application across jurisdictions some changes in wording are necessary to ensure that U.S. GAAP and IFRS fair value measurement and disclosure requirements are described in the same way (for example, using the word “shall” rather than “should” to describe the requirements in U.S. GAAP). The amendments in this update are to be applied prospectively and are effective during interim and annual period beginning after December15, 2011. The adoption of this update did not have a material impact on our consolidated financial statements. ~9 ~ Table of Contents Results of Operations The following table sets forth certain items reflected in our Consolidated Statements of Operations expressed as a percent of total revenues for the periods indicated. Three Months Ended March 31, Revenues: Software licenses 37 % 28 % Services 63 72 Total revenues Cost of revenues: Cost of software licenses - - Cost of services 34 34 Total cost of revenues 34 34 Gross profit 66 66 Operating expenses: Research and development 43 36 Sales and marketing 39 32 General and administrative 28 22 Restructuring charges, net - 2 Total operating expenses 92 Operating loss (44 ) (26 ) Interest income, net 4 2 Other Income (loss), net 5 18 Loss before provision for income taxes (35 ) (6 ) Income taxes expense - (1 ) Net loss (35 )
